Opinión disidente del
Juez Asociado Señor Negrón García.
La existencia de “motivos fundados” para el arresto sin orden de magistrado es el resultado de una rápida evaluación de cir-cunstancias, en la cual el oficial de policía llega a la conclusión de que la persona ha cometido un delito en su presencia. [Regla 11(a) de Procedimiento Criminal]. Para así concluir, el agente debe relacionar el comportamiento de la persona frente a él, con los hábitos de conducta y manera de actuar de infractores de la Ley en circunstancias similares. Esto requiere el conocimiento de usos y costumbres de los infractores con los cuales el policía está familiarizado, especialmente si se trata de delitos comunes de alta incidencia. Cada delito tiene unas características exter-nas, una manera de realizarse, que lo proyectan visualmente, tipifican la circunstancia delictiva y dirigen el raciocinio hacia la concreción de motivos fundados para el arresto. (Escolio omi-tido y énfasis suplido.) Pueblo ex reí. E.P.P., 108 D.P.R. 99, 100-101 (1978).
Ante la fluidez situaeional que tiene el trasfondo fáctico de este caso, la mayoría del Tribunal realmente está requi-*150riendo a la Policía, no la creencia razonable de que se ha cometido un delito grave, sino la certeza de la comisión del delito. Disentimos.
HH
El concepto “motivos fundados para arrestar es esen-cialmente pragmático. Se nutre y evalúa a la luz de las circunstancias específicas de cada caso. Pueblo v. Pacheco Báez, 130 D.P.R. 664 (1992); Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991); Pueblo v. Alcalá Fernández, 109 D.P.R. 326 (1980); Pueblo v. Lafontaine Álvarez, 98 D.P.R. 75 (1969). No significa certeza matemática; menos determina-ción “más allá de duda razonable”. Su razonabilidad es atendida en función de la variabilidad del comportamiento humano. “La conducta del funcionario público se juzga, pues en orden al criterio de la persona prudente y razona-ble, por lo que es necesario considerar las circunstancias específicas del arresto para determinar su validez.” Pueblo v. Alcalá Fernández, supra, págs. 331-332; Pueblo v. Lafontaine Álvarez, supra, pág. 81.
Advertimos, sin embargo, que por razón de su especial entrenamiento, tarea investigativa y misión preventiva —incluye naturalmente un ánimo alerta y prevenido— al aplicar a la Policía el modelo de “persona prudente y razo-nable”, no podemos situarlo como el más inocente de las personas. Expongamos los hechos.
i-H H-i
El 10 de abril de 1997, el agente Ramón Ortiz Cajigas fue informado de que dos (2) individuos sospechosos se en-contraban en la calle 15 de Fair View, Trujillo Alto. En el descargo de su responsabilidad, se dirigió al área y allí los observó, uno cargando una carretilla y el otro conduciendo *151una bicicleta. Se les acercó y preguntó de dónde eran; éstos respondieron que eran del “Hoyo”. Seguidamente les inqui-rió de dónde habían sacado la bicicleta, a lo que el acusado José A. Colón Bernier contestó que se la había comprado a un “tecato” (1) afirmó que dicha bicicleta se le pareció a una que había sido previamente informada como hurtada en un escalamiento, por lo que procedió a poner bajo arresto a Colón Bernier y a su acompañante. Una vez en el cuartel, el agente se comunicó con el querellante del aludido esca-lamiento, quien acudió al cuartel e identificó positivamente la bicicleta como suya.
HH HH I
La certeza que la mayoría del Tribunal impone hoy para tener motivos fundados es totalmente ajena a la realidad del quehacer cotidiano policiaco: dicha determinación es producto de una creencia resultante de una rápida evalua-ción de circunstancias y factores. Pueblo ex reí. E.P.P., supra. En este caso, el oficial Ortiz Cajigas creyó fundada-mente que la bicicleta que conducía Colón Bernier era la misma hurtada en un escalamiento anterior. Al pregun-tarle a Colón Bernier dónde la había obtenido, éste con-testó que se la había comprado a un “tecato” por cuarenta dólares ($40). Es de notar que en la querella previa presen-tada por el hurto, la bicicleta había sido valorada en cua-*152trocientos dólares ($400). El precio irrisorio de la bicicleta, unido a su procedencia (“un tecato”) ciertamente abonó a la creencia del agente, haciendo, a su vez, aún más razonable su intervención.
De todos es conocida la norma jurisprudencial de que el valor irrisorio o depreciado pagado por artículos hurtados, es una circunstancia que puede ser utilizada para probar el conocimiento de su procedencia ilegal. Pueblo v. Lafontaine Álvarez, supra; Pueblo v. Vélez Matos, 90 D.P.R. 9 (1964); Pueblo v. Pérez, 43 D.P.R. 796 (1932); Pueblo v. Garcés, 36 D.P.R. 270 (1927). De manera, pues, que para una persona prudente y razonable, no sólo era razonable creer que Colón Bernier estaba en posesión de un bien apropiado ilegalmente, sino que lo hacía a sabiendas.
En conclusión, la combinación de todos estos factores generaron en el agente motivos fundados suficientes para que el arresto de Colón Bernier fuera legal, y el producto de dicho arresto admisible en evidencia.
Una nota final. Con el mayor respeto, la mayoría incu-rre en el error de adjudicar prematuramente los méritos. Precisamente no toma en cuenta la diferencia en el quantum de prueba requerido para la determinación de culpa-bilidad de un acusado hecha por un juez y de motivos fun-dados para el arresto de un agente del orden público. En su día, será necesario probar todos los elementos del delito más allá de duda razonable para concluir que Colón Ber-nier es culpable del delito de poseer bienes apropiados ilegalmente. Ahora bien, nos negamos a suscribir un razo-namiento que en su sustrato exige al policía el criterio de “más allá de duda razonable”, que propiamente pertenece a la etapa ulterior del juicio en su fondo, en el ambiente sosegado del tribunal.

 En el incidente de la supresión no se desfiló prueba alguna, por lo cual en el trámite ante el Tribunal de Circuito de Apelaciones y este Foro no se preparó ni elevó la exposición narrativa de la prueba. El foro de instancia, al igual que el Tribunal de Circuito de Apelaciones, en sus respectivas adjudicaciones, tomaron la reseña táctica que en su argumentación el acusado Colón Bemier hizo en su moción de supresión. Por su parte, el Procurador General en su informe adiciona el dato de que la compra fue a un “tecato”.
Ante esta discrepancia, el curso apropiado e ideal hubiese sido pedir al acusado Colón Bernier que presentara una exposición narrativa de la prueba.
En ausencia de la exposición narrativa de la prueba, no vemos razón alguna por la cual tengamos que tomar como cierta exclusivamente la versión del acusado Colón Bemier.